Citation Nr: 0425353	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for a service-connected left inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for a 
left inguinal hernia and assigned an initial disability 
evaluation of 30 percent, effective from February 23, 1999.

The Board observes that in a March 2003 statement, the 
veteran indicated that heavy work of any kind puts pressure 
on his service-connected left inguinal hernia, so that his 
work details are very limited.  To the extent that this 
statement may constitute an informal claim for entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU), 
the Board refers this matter to the RO for any necessary 
action. 


FINDING OF FACT

The veteran's service-connected left inguinal hernia is large 
and not well supported under ordinary conditions and has been 
shown to be irreducible.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent disability 
evaluation for a service-connected left inguinal hernia have 
been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7338 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that the claimant offer 
any pertinent evidence he has to support the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).  

The Board's decision herein regarding the veteran's claim for 
an initial disability evaluation in excess of 30 percent for 
a service-connected left inguinal hernia constitutes a 
complete grant of the benefits sought on appeal.  As such, no 
further action is required to comply with the VCAA and its 
implementing regulations for this claim.



Entitlement to a Higher Initial Evaluation for a Left 
Inguinal Hernia

The evidence available for review in this case includes:  the 
veteran's service medical records; a January 1949 statement 
from T. Reed, M.D.; an October 1980 work accident or sickness 
report; VA outpatient treatment records dated from 
approximately October 1990 to January 2001; local hearing 
testimony provided by the veteran in April 2000; an October 
2001 VA examination report; treatment records and statements 
from S. Sherman, M.D., dated from May 2000 to July 2002; 
reports from J. Wolfson, M.D., dated in June 2002 and January 
2003; and, other statements and arguments supplied by the 
veteran and his representatives in support of this claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the pertinent evidence of record.

The veteran originally filed a claim for service connection 
for a left inguinal hernia in March 1946.  The RO denied the 
claim in May 1946, and, after the veteran filed an appeal, 
the Board confirmed the denial in August 1949.  At the time, 
VA determined that there was no evidence to indicate that 
such a hernia had developed during the veteran's period of 
active service.  

In February 1999, the veteran sought to reopen his claim of 
entitlement to service connection for a left inguinal hernia.  
In May 1999, the RO declined to reopen the claim, finding 
that no new and material evidence had been received to reopen 
it.  See 38 C.F.R. § 3.156 (2001).  The veteran appealed this 
decision to the Board.  In March 2001, the Board reopened the 
claim, finding that there was sufficient new and material 
evidence now of record, including statements from the veteran 
and his spouse that at the time of his discharge from 
service, there was an observable bulge in the left inguinal 
area.  The Board also referred to new medical evidence 
denoting the presence of a large and chronic hernia in that 
area.  The Board also determined in March 2001, however, that 
the underlying claim for service connection required remand 
to the RO for the completion of additional development.

In February 2002, after the requested development was 
complete, the RO released a rating decision that granted the 
veteran's claim for service connection, and assigned him a 30 
percent initial disability rating for a left inguinal hernia, 
effective from February 23, 1999.  Thereafter, the veteran 
appealed the assigned rating, and has requested the 
assignment of a higher initial evaluation.

Again, the Board has reviewed all of the available evidence 
of record in this case, but finds that certain evidence is 
most pertinent to an evaluation of the veteran's now service-
connected left inguinal hernia under the criteria delineated 
at 38 C.F.R. § 4.114, Diagnostic Code 7338, as discussed in 
more detail herein below.  

At the time of his separation from active service in December 
1945, the veteran was not noted to have a hernia.  In January 
1949, however, T. Reed, M.D., provided a statement that said 
that the veteran was turned down for employment because of a 
left inguinal hernia found upon his clinical examination back 
in March 1946.

The veteran has stated that he has had this hernia since 
service, and that other physicians (now deceased) provided 
treatment for it in the late 1940's.  At that time, he was 
also given a truss to wear.  He testified in April 2000 that 
surgery was recommended to him then, but that he could not 
afford it.

In an October 1980 work accident or sickness report, a work 
physician noted that the veteran had a symptomatic left 
inguinal hernia.  This physician recorded that the veteran 
had previously been fitted for a truss after a fall some 20 
years prior, and that he had been unable to reduce the hernia 
for some time.  The physician stated that the veteran was 
unable to work, and should have surgery soon.

In an August 2000 statement, the veteran's current treating 
physician, S. Sherman, M.D., states that the veteran reported 
having a left inguinal hernia that had been slowly enlarging 
since World War II.  The veteran noted that it was not 
currently symptomatic.  On clinical evaluation, Dr. Sherman 
found a large left inguinal hernia that extended well into 
the scrotum, about 10 centimeters in diameter.  Dr. Sherman 
opined that the hernia was chronic, and that the veteran 
should have it repaired.  In another August 2000 treatment 
report, Dr. Sherman stated that the hernia reduced easily, 
and that he could not determine exactly when it occurred.

The veteran was afforded a VA examination in October 2001.  
On clinical evaluation, tenderness was noted in the lower 
left quadrant, where a 10-inch long hernia was located, 
measured at about six inches wide.  The VA examiner indicated 
that the hernia was not reducible.  The penis was buried in 
the scrotum, and the skin was thickened because of the 
chronicity of the hernia, with thickness and pigmentation 
found in the scrotal skin.  The right testicle was palpable, 
but the left testicle could not be felt.  The veteran 
reported that he had been advised to get the hernia repaired.  
He indicated that he experienced on and off pain from the 
hernia, especially if attempting to pick up heavy grocery 
bags, and also at night.  The examiner indicated that there 
was no history of strangulation of the hernia, and no history 
of any kind of emergency occurring for obstruction of the 
hernia.  The examiner noted that the veteran was consulting 
with his cardiologist to determine whether he was fit to 
undergo a hernia operation.  The VA examiner's final 
diagnosis was a large left inguinal hernia, irreducible and 
uncomplicated.

In July 2002, Dr. Sherman confirmed the continued presence of 
a chronic, large left inguinal hernia in the veteran.

In a September 2002 VA outpatient treatment record, a 
physician noted that the veteran also suffered from diabetes 
mellitus, hypertension, chronic atrial fibrillation 
controlled by medication, and obesity, in addition to other 
medical problems.  The VA physician recorded that the veteran 
was recently evaluated by a private physician, who told him 
that it was too risky to operate on him because of his 
multiple medical problems.  The VA physician noted that the 
veteran had a large left-sided complete and reducible hernia.

In June 2002 and January 2003 reports, J. Wolfson, M.D., a 
cardiologist, indicated that he had evaluated the veteran.  
Dr. Wolfson recorded that the veteran had suffered from 
atrial fibrillation in the past, and during a recent stress 
test, was found to back in atrial fibrillation, but 
asymptomatic.  Dr. Wolfson stated that the veteran is known 
to have sick sinus syndrome with a sensitivity to medications 
that will slow his heart rate down.  Dr. Wolfson also 
recorded that the veteran had non-insulin-dependent diabetes 
mellitus and hypertension.  Dr. Wolfson reported that a 
nuclear study had revealed the presence of a prior posterior 
wall infarct with evidence of a mild superimposed ischemia 
within the infarct zone.  He opined that opined that the 
veteran had coronary artery disease.  In January 2003, Dr. 
Wolfson noted that the veteran had asked him whether it would 
be safe or reasonable to undergo surgical repair for his 
inguinal hernia.  Dr. Wolfson responded that, obviously, the 
veteran's regimen of taking Coumadin for his atrial 
fibrillation and having underlying coronary artery disease in 
the context of his obesity makes him a less than optimal 
candidate for surgical repair.  

In July 2004, the veteran's representative reported that he 
had contacted the veteran in order to determine whether the 
veteran wore a support belt or truss to assist his hernia.  
The veteran informed the representative that a belt provided 
by VA did not provide proper support because of the size of 
the hernia, and that his spouse had prepared a support for 
him instead, but that it did not work either.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2 (2003).  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran first expressed disagreement 
with the original assignment of a 30 percent disability 
rating following the award of service connection for his left 
inguinal hernia, and as such, the severity of his disability 
will be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

As noted, the veteran is currently assigned a 30 percent 
initial disability evaluation for a service-connected left 
inguinal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 
7338.  Under this code, a 30 percent evaluation is to be 
assigned where the inguinal hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A maximum 60 percent 
evaluation is available where the inguinal hernia is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  

In this case, the Board observes that the evidence regarding 
the severity of the veteran's service-connected left inguinal 
hernia is in equipoise.  There is no debate that the 
veteran's hernia is chronic and quite large.  Also, the 
veteran has competently testified that a truss, or support 
belt, offers him no relief because of the sheer size of the 
hernia.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds no reason to question such assertion.  Thus, 
the veteran meets three of the criteria contemplated in a 60 
percent rating.  The Board notes as significant that a 30 
percent rating contemplates only a small hernia.  On the 
other hand, the veteran's hernia has been described as both 
irreducible or reducible on different examinations.  Also, 
although there is no question that surgery is warranted and 
that that the veteran has not yet undergone any such surgery, 
the evidence suggests that health concerns apart from the 
veteran's hernia render him medically unable to undergo the 
surgery or make him less than optimal surgical candidate.  
There is no competent medical evidence of record showing that 
the veteran's hernia itself is inoperable.  Thus, the 
inoperability element of the 60 percent criteria has not been 
met.

In sum, many of the factors listed under the criteria for a 
60 percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, for rating inguinal hernias have in 
fact been assessed by competent medical personnel in this 
case, despite questions as to the inoperability and/or 
irreducibility of the hernia.  As such, the Board concludes 
that the overall severity of the veteran's left inguinal 
hernia more nearly approximates the criteria for a 60 percent 
rating.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  The Board also observes that there 
is no other code available under VA's Schedule for Rating 
Disabilities that would apply to afford the veteran a rating 
higher than the 60 percent now assigned by the Board under 
Diagnostic Code 7338.  38 C.F.R. Part 4 (2003). 

Lastly, the Board has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration.  An extraschedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).  The record reflects that the veteran has 
not required frequent periods of hospitalization.  The record 
instead shows outpatient treatment, and indicates that the 
veteran was apparently able to continue to work despite his 
hernia.  Moreover, there is no evidence of the veteran having 
missed an unusual amount of time from work.  In addition, the 
medical evidence shows that the manifestations of the 
veteran's disability are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from this disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, referral of the case for extraschedular 
consideration is not in order.


ORDER

An initial disability evaluation of 60 percent for a service-
connected left inguinal hernia is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



